Citation Nr: 1507266	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include allergies.

2.  Entitlement to service connection for left leg sciatic nerve condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a Travel Board hearing with the undersigned in August 2013.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than the transcript from the aforementioned Board hearing.

The issues of entitlement to service connection for left leg sciatic nerve condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sinusitis, which was clinically identified at time of entry into service, has not been shown to be permanently aggravated during service or otherwise related to his period of active military service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis, to include allergies, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his sinus symptoms were aggravated by active duty because he was stationed in cold weather and exposed to various chemicals (see hearing transcript).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the Veteran's October 1969 Report of History shows that the Veteran had a previous operation on his sinuses and cheekbone.  The physician's summary noted sinusitis.  Because a preexisting medical condition has been noted upon entry into service, the presumption of soundness is not for application.  38 C.F.R. § 3.304(b).  As a result, 38 U.S.C.A. § 1153  applies, meaning that for service connection to be warranted, it must be shown that the preexisting injury or disease was aggravated by the Veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

After careful review of the evidence, the Board finds that the Veteran's sinusitis was not aggravated by active duty service.  While private treatment and several VA examinations confirm the Veteran currently has sinus symptoms, the evidence does not show that the Veteran's disorder was permanently worsened during service.  

Specifically, in October 2011, a VA examiner noted the Veteran had an intermittent history of sinus infections and that the Veteran was currently taking Zyrtec.  The examiner also noted there was no radiological confirmation of the Veteran's sinusitis.  The examiner explained that the Veteran had a remote history of sinus surgery with mucous retention cyst in the floor of the maxillary antrum that was "inconsequential."

The Veteran was afforded another VA examination in May 2012.  The examiner acknowledged the Veteran's assertions that his duty locations caused his current sinus problems.  He also noted that the Veteran was treated for sinus problems a few times during active duty.  In reviewing the claims file, the examiner highlighted October 2000 and June 2005 CT scans that showed bone cystic structures on the right maxillary sinus bone line.  

Ultimately, the examiner concluded that based on the Veteran's CT scans and medical history, it was more likely that the isolated sinus disease in the left maxillary sinus is due to the surgical procedural on the right maxillary sinus.  In short, the symptoms were more likely a residual of the procedure that "progressed over time" and less likely than not "aggravated by the military versus the natural progression of the process in the maxillary sinus."  

The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the May 2012 VA medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).
  
Moreover, a review of the Veteran's private treatment records show he began immunotherapy in August 1990 in response to tree pollen, grass pollen, and weed pollen.  The Veteran's past medical history noted sinus surgery in 1966.  There was no reference to any in-service sinusitis symptoms.

The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying evidence of aggravation of a preexisting medical condition is a question of medical complexity and requires specialized knowledge, such as interpretation of radiographic evidence, which the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the most probative evidence of record does not show that the Veteran's sinusitis was aggravated by active duty.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for sinusitis, to include allergies, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by May 2011 and July 2011 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private records, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran's claim has been remanded regarding entitlement to service connection for left leg sciatica.  However, the Board finds the remaining examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in August 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for sinusitis, to include allergies, is denied.


REMAND

The Veteran asserts that his sciatica is the result of back injuries incurred when falling on snowy surfaces while being stationed in Greenland.  The May 2012 VA examiner concluded that the Veteran's sciatica was less likely than not due to service because, in pertinent part, there was no indication in service treatment records of any back or left leg injury.  However, a review of records show that in April 1973 the Veteran specifically reported low back pain radiating into the left thigh.  Because the May 2012 opinion is factually inaccurate, an addendum opinion is necessary to adequately address whether the Veteran's sciatica began in or is otherwise the result of military service.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Request that the May 2012 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sciatica began during or are otherwise linked to active service.  The examiner must specifically address the April 1973 service treatment record reflecting the Veteran's report of low back pain radiating to the left thigh.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


